Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/1/22 has been entered.  Claim 11 is cancelled. Claim 21 is new.  Claims 1-10, 12-21 are presented for examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/1/22 is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Note: The following analysis is based on the Revised Guidance titled  “2019 Revised Patent Subject Matter Eligibility Guidance (Vol. 84, No. 4).

STEP 1
Is the claim(s) directed to a process, machine, manufacture or composition of matter?
Claims 1-10, 12-20 are all directed to a statutory category (e.g., a process, machine, manufacture, or composition of matter). The answer is YES.

STEP 2A. Prong 1
The claims disclose the abstract idea of allocating inventory units to select warehouse locations based on a placement request by a merchant in order to facilitate shipment of the inventory units to customers.  The request includes a start date, an end date and desired service levels for the shipping the inventory units. 
Exemplary claims 1 and 20 recite the following abstract concepts that are found to include “abstract idea”: 
“receiving a placement request for a set of inventory units from a merchant, the placement request including a start date, an end date, and a plurality of service level parameters for the time-bound campaign, wherein the placement request does not include any warehouse node locations; 
before the start date of the time-bound campaign:
 accessing a plurality of node datasets, each node dataset being associated with a warehouse node not operated by the merchant; 
selecting, based on the node datasets and the service level parameters, a set of distributed warehouse nodes for storing the inventory units, wherein the selecting includes identifying one or more distributed warehouse nodes capable of fulfilling the service level parameters during the time-bound campaign; 
determining an apportionment of inventory units across the set of distributed warehouse nodes; 
providing instructions for transferring the inventory units from central warehouse node locations to the set of distributed warehouse nodes according to the apportionment; and 
after the end date of the time-bound campaign:
 providing instructions for transferring remaining inventory units from the set of distributed warehouse nodes to one or more central warehouse nodes..”
The remaining limitations are no more than computer elements (i.e., one or more processors) to be used as a tool to perform this abstract idea.
The recited limitations cover a process that, under its broadest reasonable interpretation, covers subject matter viewed as a certain method of organizing human activity with the additional recitation of generic computer components. 
The practice of receiving,  accessing, selecting, determining data as well as providing instructions for transferring inventory units is a commercial or legal interaction long prevalent in our system of commerce. The claims recite the idea of performing various conceptual steps generically resulting in the distribution of the inventory unites. As determined earlier, none of these steps recites specific technological implementation details, but instead get to this result by receiving, selecting and determining data. Thus, the claims are directed to a certain method of organizing human activity
STEP 2A, Prong 2
Are there additional elements or a combination of elements in the claim that apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that it is more than a drafting effort designed to monopolize the exception? 
For example, claim 20 recites one additional element: that a processor is used to perform the receiving, accessing, selecting, determining, and providing steps. The processor in the steps is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data. This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  
Claim 1 further recites “determining a weight for each service level parameter representing a priority level of the service level parameter for the merchant; -computing a score value for each service level parameter for the distributed warehouse node; and -2-154449277.1 Response to Office Action dated November 1, 2021 using (1) the weight for each service level parameter for the merchant, and (2) the computed score value for each service level parameter, ---computing a weighted score for each distributed warehouse node representing a degree to which the distributed warehouse node meets the service level parameters;”
This process further includes a generic processor performing a generic computer function of calculating a score to compare data.

Claim 6 recites “calculating, for each distributed warehouse node, a demand level at a geographic region”, “calculating a number of inventory units to be apportioned to each warehouse node”.  The ‘calculating’ is also recited at a high level of generality and can be done by pen and pencil.
claim 1 recites computing a weighted score for each distributed warehouse node.  The ‘computing’ is also recited at a high level of generality and can be done by pen and pencil.

Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim is directed to an abstract idea.

STEP 2B
The next issue is whether the claims provide an inventive concept because the additional elements recited in the claims provide significantly more than the recited judicial exception. Taking the claim elements separately, the function performed by the computer system at each step of the process is purely conventional. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Considered as an ordered combination, the computer components of Applicants' claims add nothing that is not already present when the steps are considered separately. The claimed invention does not focus on an improvement in computers as tools, but rather certain independently abstract ideas that use computers as tools. {Elec. Power, 830 F.3d at 1354). (Step 2B: NO). 
There is no indication that indication that the processor is anything other than a generic, off-the-shelf computer component, and the Symantec, TLI, and OIP Techs. Court decisions cited in MPEP 2106.05(d) (II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the collecting step is well-understood, routine, conventional activity is supported under Berkheimer Option 2. 
See MPEP 2106.05(d) (II) The courts have recognized the following computer functions as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. A VAuto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350,1355,112 USPQ2d 1093,1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hoteis.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial,Vne claims at issue here specify how interactions with the Internet are manipulated to yield a desired result-a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added));

iv. Storing and retrieving information in memory, VersataDev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306,1334,115 USPQ2d 1681,1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363,115 USPQ2d at 1092-93.

The claims are ineligible.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 12-21 are rejected under 35 U.S.C. 103 as being unpatentable over Humair et al. (10,922,646 B1), in view of LOUBRIEL (2017/0083862 A1), in further view of Jiang et al. (CN110223010A).


Re-claims 1, 18, Humair et al. teach a computer-implemented method for dynamically apportioning inventory units across a warehouse node network for a time-bound campaign, the method comprising: 
-receiving a [..] request for a set of inventory units from a merchant; wherein the [..] request does not include any warehouse node locations (see e.g. col. 11, lines 37-40; col. 4, lines 21-49 The method 500 begins at block 502. At block 504, a network inventory planning server may receive a message requesting an estimate for an item. The message may be received from a planning device such as the planning device 110 shown in FIG. 1. The request may include information identifying an item such as an item identifier.)

-- The network inventory planning server 120 may request fulfillment center information for the item from a fulfillment network topology server 180. The request may include one or more characteristics of the item included in the received item data 102 such as the item identifier or manufacturer of the item. Instead or as an alternative of including in the received item data, the request may include characteristics of the item generated or obtained by the network inventory planning server 120. For example, the characteristics may be retrieved from a catalog system based at least in part on the item identifier.
-- The fulfillment network topology server 180 may use the information included in the request to identify one or more substitute providers for the item. The fulfillment network topology server 180 may identify fulfillment sources for the item. A fulfillment source may include suppliers (e.g., vendors or manufacturers), receiving nodes that can accept inventory from a supplier and redistribute to another node, intermediate nodes that can redistribute inventory received from other nodes within the network, and destination nodes that can provide inventory to satisfy demand for a specified region. )

and wherein the service level parameters include a shipping speed, a shipping cost, and a delivery region; (see e.g. col. 9, lines 24-28; col. 12, lines 30-4; col. 13, lines 59-64 - -Each path may be associated with a respective cost (e.g., time, transfer cost, etc.). The network 300 may be the organization of nodes that represents the lowest cost(s). Each node in FIG. 3 may represent a fulfillment center, a supplier, or a demand stream.
The optimal network may be the configuration of nodes that minimizes total cost for satisfying a demand stream. In some implementations, the network generation at block 510 may include solving a shortest path problem to obtain a preferred distribution network for the item, with the network. The shortness of a path may be measured based on one or more of: cost, time, distance, number of nodes, or the like- The demand stream represents aggregated demand for an item within an area served by the destination node at a particular service level (e.g., one day delivery, overnight delivery, physical exchange locations, subscription services, scheduled delivery service, and the like).
-before the start date of the time-bound campaign: 
accessing a plurality of node datasets, --selecting, based on the node datasets and the service level parameters, a set of distributed warehouse nodes for storing the inventory units, wherein the selecting includes identifying one or more distributed warehouse nodes capable of fulfilling the service level parameters (see e.g. col. 11, lines 44-53- 16-28 -At block 506, the network inventory planning server may receive information identifying fulfillment centers that can redistribute the item from a fulfillment network topology server. The redistribution may include receiving the item from a supplier (e.g., vendor) or another fulfillment center, storing the item, and providing the item to satisfy a demand stream or to another fulfillment center. The information may be presented as a list of fulfillment centers and include information about each fulfillment center such as capacity, geographic location, etc.  ----The method 500 shown in FIG. 5 can generate an estimated inventory quantity for a single item for multiple fulfillment centers. A distribution network may specified by a set of FCs () which includes a subset (.OR right.) which may be designated as receiving nodes that can receive shipments from a vendor or other supplier of the item. The distribution network may be further characterized by a set of demand streams () for the item under consideration, a shipping cost s.sub.i,j to serve demand stream j which is an element of the set of demand streams () from FC i. The distribution network may also include transfer arcs between FCs, each arc being associated with a transfer lead time and cost. 
determining an apportionment of inventory units across the identified one or more of distributed warehouse nodes; (see e.g. col. 6, lines 24-27; col. 12, lines 25-41; col. 2, lines 50-58- ---The network inventory planning server 120 may then estimate an inventory quantity for each fulfillment distribution network node along a path from the supplier to the distribution node that satisfies the demand scenario(s). --61)    At block 510, the network inventory planning server or the fulfillment network topology server may generate an optimal distribution network for the item based at least in part on the fulfillment centers identified at block 506 and the first and second forecasted demand streams received at block 508. The optimal network may be the configuration of nodes that minimizes total cost for satisfying a demand stream. For example, the cost may be measured as transportation cost between nodes or time to transfer between nodes. In a computing network implementation, the cost may depend on the network used for transferring the item (e.g., public network, private network, metered network). In some implementations, the network generation at block 510 may include solving a shortest path problem to obtain a preferred distribution network for the item, with the network. The shortness of a path may be measured based on one or more of: cost, time, distance, number of nodes, or the like. --In some implementations, demand streams may be further distinguished by service level requested for a given item. For physical items, the service level may represent delivery service level. In a packet network, the service level may represent transfer bit rate or network used to move an item through the packet network. One example of a demand stream would be one-day delivery service demand for an item.)
-providing instructions for transferring the inventory units from central warehouse node locations to the set of distributed warehouse nodes according to the apportionment; (see e.g. col. 6, lines 33-35; col. 12, lines 42-49  --The estimated inventory quantities may be transmitted from the network inventory planning server 120 to the planning device 110.  -- Having identified a distribution network that satisfies the forecasted demand streams, at block 512 a first serial network representing a path from a source root node to a destination FC for a demand stream is identified. The path may be identified based in part on the number of nodes included in the serial network. In some implementations, the identification may include finding the path for a demand stream that has the most FC nodes.) 
Humair et al. do not teach the following limitations.
However, LOUBRIEL teaches a time-bound campaign 
-receiving a placement request to store for a set of inventory units received from a merchant, the placement request including a start date, an end date, and a plurality of service level parameters for the time-bound campaign, (see e.g. paragraphs 0076, 0017 -FIG. 4 illustrates various steps in receiving a request from a vendor (e.g., operating a computing device) to reserve logical space in one or more carrier delivery vehicles. As discussed herein, logical space may be defined by a plurality of parameters comprising size parameters, service area (geographic area) parameters, time parameters, limitations, and/or the like. Thus, a request to reserve logical space may comprise information/data corresponding to each of the parameters defining logical space to be reserved. As discussed herein, such a request may comprise vendor information/data defining (1) timing information/data corresponding to the time parameter of logical space, (2) space size information/data corresponding to the size parameter of logical space, (3) territory information/data corresponding to the service area parameter of logical space, and/or (4) limitation information/data corresponding to the one or more limitations of logical space. As shown at Block 401 of FIG. 4, the carrier may receive vendor information/data indicative of various service features of the delivery service to be offered by the vendor via the carrier system 100.
0017] a vendor may reserve logical space defining a configurable amount of space within each of the delivery vehicles in which the unallocated vendor inventory may be stored, a delivery area, an amount of time for which the space is reserved, one or more limitations, and/or the like. The items/products stored within the reserved space in each of the delivery vehicles may be owned by the vendor, and accordingly the carrier may act as a bailee or otherwise maintain possession of the unallocated items/products for the vendor. )
***** each node dataset being associated with a warehouse node operated by an entity other than the merchant;(see e.g. paragraph 0122 As used herein, a carrier access point may be a location at which a carrier may deliver items shipped by a consignor that may be picked-up later by an intended recipient of the item. Access points may be staffed locations (e.g., a carrier- or third-party-operated store with one or more employees) or unstaffed locations (e.g., a collection of lockers).


after the end date of the time-bound campaign:
-providing instructions for transferring remaining inventory units from the identified distributed warehouse nodes to one or more central warehouse nodes (see e.g. paragraph 0082 --- Acting as a bailor, the vendor may thus provide instructions to the carrier (e.g., via the carrier system 100), acting as a bailee, for disposing of the items/products after the expiration of the one or more time periods specified in the timing information/data. For example, the disposal information/data may indicate that (1) the carrier is to return any items/products remaining after the expiration of the one or more time periods to the vendor, and thereby relinquish possession of the one or more items/products to the vendor and end the bailment).
-wherein the instructions for transferring remaining inventory units after the end date of the time-bound campaign are generated without receiving an additional placement request from the merchant (see e.g. paragraph 0082).  
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Humair et al. with the placement request including the start date, end date, service level parameters and also returning the remaining inventory, as taught by LOUBRIEL, in order to facilitate the provision of on-demand, same-day, and other delivery services to any of a variety of geographical areas. Furthermore,  the cost to be charged to the vendor may be determined based at least in part on the number of days during which the carrier is to reserve a space, the size of the space to be reserved. (see e.g. paragraphs 0003, 0091).
Humair et al., in view of LOUBRIEL, do not teach the following limitations.
However, Jiang et al. teach - for each distributed warehouse node: 
-determining a weight for each service level parameter representing a priority level of the service level parameter for the merchant; -computing a score value for each service level parameter for the distributed warehouse node; 
and -2-154449277.1 Response to Office Action dated November 1, 2021 using (1) the weight for each service level parameter for the merchant, and (2) the computed score value for each service level parameter, ---computing a weighted score for each distributed warehouse node representing a degree to which the distributed warehouse node meets the service level parameters;
(see e.g. abstract -The invention belongs to the technical field of warehouse management, especially claims an intelligent warehouse-out method of integrated multi-factor.
(page 4) ---the performance score of the spaces under each warehouse of summing and taking the average value to obtain the warehouse performance score;
 (page 3) -- calculating the performance score of each candidate out of database result, then selecting the result with the highest performance score as the final recommendation result, S8 delivery scheme selected is returned to the calling layer. The invention through the front to the screening, the method of backward calculation to assess the delivery result, selecting the score the best out of database result, can simultaneously meet the requirements of the company and truck driver and recommendation algorithm ensures the delivery result is more stable than manually selecting and better performance

page 11-enterprise in order to store in the warehouse, different goods or other requirements, would not normally be only one location type, and will be the mixture of several spaces using, for example, beam type, shuttle type, spreading, and the like. the priority of the base each type of repository also will be different, in order to consider this case, we introduced the storeroom type score (Analogue), location type score calculation method is simple, the storeroom type sequencing starting from low to high according to the priority level, each level corresponding to basic score is the priority order (starting from 1), then the base score is normalized to obtain the storeroom type score. ----- Table A (expiration date-the present date)/shelf life value  the calculating method of the performance score is the delivery cost of calculating each garage, storehouse type score and library position placing the homozygous rate of goods, then summing the obtained performance score to each characteristic weighting: setting the weight of the base cost is Wcout, the weight of location type score is Wslt, the weight of the maintainer is Wrexpr (if there are multiple allelic ratio, then taking the highest value), the performance score Slp formula is as follows: Slp=Wcout *Cout + Wslt *Slt + Wrexpr *Rexpir

page6 -Further, the calculation method of the performance score is: homozygous rate of cargo delivery cost of calculating each garage, storehouse type score and library in order, and then summed to obtain the stall performance score to each characteristic weighting: setting the weight of the base cost is Wcout, weighting of the storeroom type score is Wslt, the weight of the maintainer index is Wrexpr, then the performance score Slp formula is as follows: Slp=Wcout *Cout + Wslt *Slt + Wrexpr * Rexpir Cout represents the base cost, acetyltributyl represents storeroom type score, Rexpir represents the allelic ratio. the warehouse performance score swarehouse calculating method is: area combinations is screened out in belongs to the area of the warehouse there are m, which are (Re1, Re2, ..., Rem), corresponding to area performance score is (Sregion1, Sregion2, ..., Sregionm), cross-area penalty cost is (CcrossRegion1, CcrossRegion2, ..., CcrossRegionm); cross-area penalty cost weighing is WcostCR, then: delivery result performance evaluation Sresult calculation method is: area combinations is screened out in warehouse belonging to the lower region with n, which are (Wh1, Wh2, ..., Whn), corresponding to area performance score is (Swarehouse1, Swarehouse2, ..., Swarehousen), trans-regional penalty cost is (CcrossWh1, CcrossWh2, ..., CcrossWhn); cross-area penalty cost weighing is WcostCW)

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Humair et al., in view of LOUBRIEL, by computing a using a weighted score to rank the distributed warehouse nodes, as taught by Jiang et al., in order to provide a method for multi-level screening to recommend the warehouse position, which accelerates the fast generating of algorithm result, it also ensures the bit out of the warehouse is better recommendation result, to judge whether there is area satisfy the order requirement, with which area satisfies the order request, to avoid under the ineffective area to the operation, accelerating algorithm. (see e.g. pages 7, 3-4).  This known technique is applicable to the system of Humair et al., in view of LOUBRIEL as they all share characteristics and capabilities, namely, they are directed to selecting the best warehouse for inventory management.

Re-claim 2, Humair et al. teach the computer-implemented method of claim 1, wherein each of the identified one or more distributed warehouse nodes has availability for storing at least some of the inventory units during the time-bound campaign.  (see e.g. col. 8, lines 63-67 – col. 9, lines 1-4 -As discussed with reference to FIG. 1, the network inventory planning server 120 may communicate with the fulfillment network topology server 180 to obtain information regarding available fulfillment centers for an item. The fulfillment network topology server 180 may generate a distribution network a based at least in part on a set of available fulfillment centers identified from a fulfillment center data store 165. For example, the fulfillment center data store 165 may include four different fulfillment centers ).

Re-claim 3, although anticipated by Humair et al., LOUBRIEL explicitly teach --wherein each of the identified one or more distributed warehouse nodes is associated with a carrier that ships from the distributed warehouse node to the delivery region at a cost equal to or less than the specified shipping cost and at a speed at or better than the specified shipping speed (see e.g. paragraphs 0004, 0016, 009, 00921).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Humair et al. and include the carrier, as taught by LOUBRIEL, in order to facilitate transporting the items/products from the vendor to the destination prior to the end of the order date. (see e.g. paragraphs 0002, 0062).

Re-claim 4, Humair et al. teach the computer-implemented method of claim 1, wherein the service level parameters include a requested demand coverage level for the time-bound campaign, and wherein the apportionment of inventory units across the identified one or more distributed warehouse nodes is determined to meet the requested demand coverage level (see e.g. col. 12, lines 42-49- Having identified a distribution network that satisfies the forecasted demand streams, at block 512 a first serial network representing a path from a source root node to a destination FC for a demand stream is identified. The path may be identified based in part on the number of nodes included in the serial network. In some implementations, the identification may include finding the path for a demand stream that has the most FC nodes.)

Re-claim 5, Humair et al. teach the computer-implemented method of claim 4, further comprising receiving historical demand data for the inventory units, wherein the apportionment is determined based at least in part on the historical demand data (see e.g. col. 8, lines 42-47- the demand forecast system 140 may also receive information from the item data store 170. The item data store 170 may include information about different items such as identifiers, item type, inventory quantity, current price, pricing history, and user interactions with particular items).  

Re-claim 6, Humair et al. teach the computer-implemented method of claim 4, wherein determining the apportionment comprises: calculating, for each distributed warehouse node, a demand level at a geographic region associated with the distributed warehouse node; and calculating a number of inventory units to be apportioned to each warehouse node to meet the corresponding demand level (see e.g. col. 11, lines 44-53-At block 506, the network inventory planning server may receive information identifying fulfillment centers that can redistribute the item from a fulfillment network topology server. The redistribution may include receiving the item from a supplier (e.g., vendor) or another fulfillment center, storing the item, and providing the item to satisfy a demand stream or to another fulfillment center. The information may be presented as a list of fulfillment centers and include information about each fulfillment center such as capacity, geographic location, etc. --The estimated inventory quantity for each FC may be referred to as an echelon target)

Re-claim 7, Humair et al. teach the computer-implemented method of claim 1, wherein the service level parameters include a requested performance level for the time-bound campaign, and -wherein the apportionment of inventory units across the identified one or more distributed warehouse nodes are determined to meet the requested performance level (see e.g. col. 13, lines 44-46; col. 14, lines 61-62; col. 19, lines 35-43--the features for dynamic network inventory placement consider the costs and benefits of inventory stocking levels to allocate inventory across the network.-- The estimated inventory quantity for each FC may be referred to as an echelon target. --The method 700 for generating multi-item estimates uses implicitly, for each item and demand stream, a single-item target setting method, such as the method 500 shown in FIG. 5. In part for scalability reasons, the method 700 may consider the FCs one at a time, and generate target quantity estimates for each item and demand stream at a FC while meeting its storage capacity constraint. Then, with those targets fixed, the method 700 may generate target quantity estimates for the next FC in the distribution network.)

Re-claim 8, Humair et al. teach the computer-implemented method of claim 1, wherein the service level parameters include (a) a plurality of different customer segments and (b) one or more of a shipping speed or shipping cost for each customer segment (see e.g. col. 15, lines 37-45 - For instance, let D(t) denote the demand for an item from the demand stream under consideration during the time interval (0, t], and F.sub.D(t) ( ) denote customer demand forecast for the item during time t. Let and t.sub.ik represent, respectively, the transfer lead time and transfer cost between FC i and FC k. Also let s.sub.i denote the unit shipping cost to serve this demand stream from FC i, and h.sub.i denote the unit holding cost at FC i. The total transfer cost from the receiving node to the current node (i) may be denoted by t.fwdarw.i.)

Re-claims 9, 10, Humair et al. teach the computer-implemented method of claim 1, wherein selecting the identified one or more distributed warehouse nodes includes ranking a plurality of distributed warehouse nodes based on the computed weighted scores; wherein the plurality of distributed warehouse nodes are ranked based on one or more of: proximity to a requested delivery region, shipment time to the requested delivery region, storage costs, shipment costs, or warehouse node quality.   (see e.g. col. 19, lines 54-65; col. 15, lines 3-9 -The order may be determined based on a level of constraint for a fulfillment center. For example, a leaf node may represent a highly constrained node because of the limited sources (e.g., vendor or other fulfillment center) of the item and the demand stream it will service. The constraint level may also be based on a number of distribution paths to the node whereby a node with many distribution paths is less constrained than a node with fewer distribution paths. Constraint level may also be based on capacity of the fulfillment center. FCs may be ranked by the constraint levels such as from more to less capacity constrained, and visited in that order. --At block 514, to generate the current quantity estimate, the method 500 may differentiate between the types of node under estimation. For example, a destination node may face different constraints than a receiving node due to their proximity to the end-user and demand streams for the same.)

Re-claim 12, Humair et al. teach the computer-implemented method of claim 1, wherein at least some of the identified one or more distributed warehouse nodes are new distributed warehouse nodes that are not already being used by the merchant for storing inventory (see e.g. col. 7 ,lines 9-15 – new node added).  

Re-claim 13, Humair et al. do not teach the computer-implemented method of claim 12, wherein the instructions for transferring remaining inventory units after the end date of the time-bound campaign include transferring inventory units out of the new distributed warehouse nodes.  
However, LOUBRIEL teaches a carrier is to return any items/products remaining after the expiration of the one or more time periods to the vendor.  All carriers are to return the remaining items.  Therefore, it is considered an obvious variation of LOUBRIEL to transferring inventory units out of the new distributed warehouse nodes.  

Re-claim 14, Humair et al. teach the computer-implemented method of claim 1, wherein at least some of the identified one or more distributed warehouse nodes are existing distributed warehouse nodes that are already being used by the merchant for storing inventory (see e.g. col. 7, lines 9-15).  

Re-claim 15, Humair et al. teach the computer-implemented method of claim 1, further comprising tracking levels of inventory units at the identified one or more distributed warehouse nodes during the time-bound campaign (see e.g. col. 8, lines 44-47; col. 3, lines 31-36; 41-50; col. 13, lines 5-13; 40) The item data store 170 may include information about different items such as identifiers, item type, inventory quantity, current price, pricing history, and user interactions with particular items. -- The quantity should ensure ample stock in the feeder FC to cover demand over a period that includes an item review period (e.g., time to inspect and in-take items from a vendor), vendor lead time (e.g., time to order and receive items), and additional transfer time towards the target FC (e.g., shipping time, facility availability, etc.). -- In view of such dynamic and potentially complex distribution networks, a multi-echelon solution may be desirable such that adequate inventory targets are maintained for transferring inventory to some FCs while also maintaining adequate supply at feeder FCs. --   At block 514, a current quantity estimate for the item for each fulfillment center on the path identified at block 512 is generated. Within a serial supply chain, planning accurate inventory positions for each node is a complex operation due to the variety of possible assumptions, e.g. in cost structures (fixed or linearly varying), ordering policies (one-for-one, batch, state-dependent), end-user behavior (backorder or lost sales), inter-facility replenishment policies, transshipment policies etc. leading to a large set of possible decisions)

Re-claims 16, 17, Humair et al. teach the computer-implemented method of claim 15, further comprising reapportioning at least some inventory units between the identified one or more distributed warehouse nodes based on the tracked levels; -- wherein the reapportioning is performed without notifying the merchant (see e.g. col. 14, line 67-col. 15, lines 1-4; col. 19, lines 66-67 – col. 20, lines 1-5 -an inventory transfer from FC (i-1) to FC i may be triggered if the echelon inventory position at FC i falls below the echelon target y.sub.i, with a transfer amount equal to the difference between these quantities (or to the on-hand at FC (i-1), if the latter is smaller). --(107)    The method 700 may generate estimated inventory quantities indicating how much inventory to keep of each item at each FC in the network, and how to resupply FCs (potentially via transfers from within the network) to maximize overall network benefit (e.g., profit, cost savings, revenue, items processed, etc.) while satisfying FC-level capacity constraints.)

Re-claim 19, Humair et al. teach the computer-implemented method of claim 1, wherein the method is performed by a warehouse network management system, and wherein the distributed warehouse nodes and the central warehouse nodes are owned or operated by one or more entities other than the warehouse network management system (see e.g. fig.1; col. 4, lines 21-23; 31-49).
*****The Examiner also notes that Loubriel also teaches and wherein the distributed warehouse nodes and the central warehouse nodes are owned or operated by one or more entities other than the warehouse network management system (see e.g. paragraph 0122 As used herein, a carrier access point may be a location at which a carrier may deliver items shipped by a consignor that may be picked-up later by an intended recipient of the item. Access points may be staffed locations (e.g., a carrier- or third-party-operated store with one or more employees) or unstaffed locations (e.g., a collection of lockers).

Claim 20 recites similar limitations as claim 1 and is therefore rejected under the same arts and rationale.
	Furthermore, Jiang et al. teach and -wherein the service level parameters include two or more of: a delivery region, a shipping speed to the delivery region, a shipping cost, an anticipated shipping period, a customer segment, a desired customer experience, a demand coverage level, or a performance level;
(see e.g. page 6 The region score from big to small in turn selecting area, if it is not area is finally selected, the all goods in all the storage order in the region; if it is the last area, the area does not need to store all of the goods delivery, but as long as the order requirement, for a last area, by combining and screening the selected warehouse position; ---- The method of calculating region scores in step S54 calculating each area score and the region score summation averaging and adding cross-area penalty cost to obtain the warehouse score; -the bottom orderly selecting warehouse according to warehouse from the high score ----Further, the calculation method of the performance score is: homozygous rate of cargo delivery cost of calculating each garage, storehouse type score and library in order, and then summed to obtain the stall performance score to each characteristic weighting)
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Humair et al., in view of  LOUBRIEL, and include the service level parameters stated above, as taught by Jiang et al. in order to select the score the best out of database result that can satisfy the requirement by combining multiple kinds of factors  (see e.g. claim 1). 

Claim 21 recites similar limitations as claim 19 and is therefore rejected under the same arts and rationale.

Response to Arguments
Applicant's arguments filed 2/1/22 have been fully considered but they are not persuasive. 
1) Applicant argument regarding the newly added limitations is moot.  Jiang et al. teach determining a weight and calculating a score value for each service level parameter, then determine the best warehouse based on the calculation.  Please see the rejection above.

2)  Applicant argues “the cited portions of Humair fail to disclose a placement request to store a set of inventory units, as claim 1 recites.
While Humair teaches receiving a request from a vendor, LOUBRIEL teaches a placement request from a vendor. See [0017] a vendor may reserve logical space defining a configurable amount of space within each of the delivery vehicles in which the unallocated vendor inventory may be stored, a delivery area, an amount of time for which the space is reserved, one or more limitations, and/or the like. The items/products stored within the reserved space in each of the delivery vehicles may be owned by the vendor, and accordingly the carrier may act as a bailee or otherwise maintain possession of the unallocated items/products for the vendor.)

3)  Applicant’s argument regarding claim 20 has been addressed in the rejection. Note that the new reference Jiang et al. teach a multi-factor evaluation of service level parameters used to select a warehouse. 

4) With respect to the 101 rejection, the Examiner is not persuaded by Applicant’s remarks. 
****Applicant’s argument about shifting the burden from a merchant to a warehouse management system such that the inventory apportionment decisions are made with additional data points regarding warehouse nodes and the ultimate inventory apportionment occurring in a more efficient and simplified manner” further highlights the problem Applicants seek to solve. It does use computer automation to solve the problem, but the problem is one of business inventory realm and uses computer technology as a solution, rather than solving a technical computer problem.
 Besides the abstract idea, the claims now recite a step of determining a weight for each service level parameter, computing a score value for each service level parameter and using the weight and score value to further computing a weighted score for each distributed warehouse node representing a degree to which the distributed warehouse node meets the service level parameters. Even in combination, this additional element does not change the computers or other technology recited in the claim. Instead, the additional element automates the mental process of aggregating points related to each parameter possessed by each node, for the purpose of selected the node with the highest number of points. Thus, the additional element, in combination with the other elements, do not improve computer functionality.
The computed weighted score in the current application can be completely done manually by adding the scores.  The identification of the warehouse is based on the desired (highest) score.
****The Examiner agrees with Applicant that not all methods of organizing human activity are abstract ideas.  However, as explained above, Applicant is trying to solve a business inventory problem, using computer technology as solution, rather than solving a technical computer problem.  Therefore, the claims are rightfully classified under a method of organizing human activity. 
The Examiner acknowledged Applicant’s request for interview and left a message on 5/18/22 for Attorney Sumedha Ahuja, stating that it is not possible to hold an interview at this time due to scheduling conflicts.  However, the Applicant is invited to set up an interview for another time in the near future. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUNA CHAMPAGNE whose telephone number is (571)272-7177.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LUNA CHAMPAGNE/Primary Examiner, Art Unit 3627          
May 18, 2022